        Case 1:20-cv-05277-JPB Document 17 Filed 08/25/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 MISSIONARY G. A. BREEDLOVE,

              Plaintiff,
       v.                                        CIVIL ACTION NO.
                                                 1:20-cv-05277-JPB
 CITY OF ATLANTA and LAND
 BANK AUTHORITY,
              Defendants.

                                      ORDER

      This matter comes before the Court on Defendant City of Atlanta’s (the

“City”) omnibus motion, which seeks various relief, including dismissal of pro se

Plaintiff Missionary G. A. Breedlove’s (“Breedlove”) Complaint. ECF No. 6.

After due consideration of the motion, the Court finds as follows:

      Breedlove’s Complaint is in the format of a memo addressed to numerous

persons and misidentified entities, including the “Superior Court of Atlanta,” the

“U.S. Dept. of Fulton County District” and several Georgia politicians.

      The first sentence of the Complaint states as follows: “Call to action

discovery Justice from Injustice, 18 years of pain and suffering from false arrest of

breaking police violations and city codes of wrong suspects on someone else

property I ask for a settlement of 600 million dollars from a old case number
        Case 1:20-cv-05277-JPB Document 17 Filed 08/25/21 Page 2 of 4




103CV998-103CV3999.” ECF No. 1, p. 2 (errors in original). The Complaint is

rambling and incoherent and includes a sixty-five-page document titled “The

Chosen Book of Truth Explosion: Inside a Poverty Community, Memoir of Social

Activist G. A. Breedlove.” At times, it appears that Breedlove is speaking on

behalf of her neighborhood.

      Significantly, the Complaint does not contain jurisdictional allegations or list

any causes of action. It also does not identify which allegations relate to which of

the two defendants.

      The City moves to dismiss the Complaint on the following grounds: failure

to comply with Federal Rules of Civil Procedure 8 (short statement showing the

pleader is entitled to relief) and 10 (allegations set forth in numbered paragraphs);

municipal immunity; statute of limitations; and insufficient service of process.

      As set forth in the Court’s August 18, 2021 Order, the Court will deem the

City’s motion unopposed because Breedlove failed to respond to it after being

given two extensions to do so.

      But before the Court may address the merits of the City’s motion, the Court

must be satisfied that it has jurisdiction to hear the case. See Cuban Am. Bar

Ass’n, Inc. v. Christopher, 43 F.3d 1412, 1422–23 (11th Cir. 1995). This inquiry is




                                          2
           Case 1:20-cv-05277-JPB Document 17 Filed 08/25/21 Page 3 of 4




required, “even if no party raises the jurisdictional issue and both parties are

prepared to concede it.” Id.

      Here, in addition to the infirmities in the Complaint that the City identifies,

the Complaint does not provide even the most basic facts to demonstrate that

personal jurisdiction, subject matter jurisdiction and venue are proper in this Court.

Nor does it show the grounds for relief.

      While the Court recognizes its obligation to read the Complaint liberally

because Breedlove is pro se, see Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998), this policy does not convert the Court into de facto counsel

for Breedlove or allow the Court to rewrite her deficient pleadings, see GJR Invs.,

Inc. v. Cnty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998).

      In the interests of justice, see Federal Rule of Civil Procedure 15(a)(2),

however, the Court will permit Breedlove an opportunity to amend her Complaint.

Accordingly, the City’s omnibus motion, ECF No. 6, is DENIED without

prejudice.

      Breedlove is hereby DIRECTED to file an amended complaint within

twenty-one days of the date of this Order. At a minimum, the amended pleading

must include:

      1.      A description of the parties, including the factual basis for subject
              matter jurisdiction, personal jurisdiction and venue in this Court;

                                           3
           Case 1:20-cv-05277-JPB Document 17 Filed 08/25/21 Page 4 of 4




      2.      A background section stating the facts relevant to all claims, presented
              in individually numbered paragraphs;

      3.      A separate section for each cause of action that sets forth in
              individually numbered paragraphs the legal elements of the cause of
              action and the relevant facts showing an entitlement to relief for such
              cause of action; and

      4.      A summary of the relief sought.
The Court notes that these instructions do not supersede Breedlove’s obligation to

comply with the requirements of any applicable Federal Rules of Civil Procedure,

including Rules 8 and 10.

      SO ORDERED this 25th day of August, 2021.




                                           4
